DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

With this Office Action, the Applicant is notified that the Examiner of the application has changed.  Future correspondence should be directed to:  Paul C. Martin, Examiner, Art Unit 1653.

Claims 1-5 and 7-16 are pending in this application, Claims 12 and 13 are acknowledged as withdrawn, Claims 1-5, 7-11 and 14-16 were examined on their merits.

The provisional rejection of Claims 1-5, 7-11, and 14-16 on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,454,691 to Revie et al., in view of WO 2013/186530 to Gouch et al. (cited in IDS- 2013) and U.S. Patent No. 7,695,752 B2 to Bonner et al. (2010), has been withdrawn due to the Applicant’s amendments to the claims filed 11/09/2020.



et al. (cited in IDS- 2013), in view of U.S. Patent No. 7,695,752 B2 to Bonner et al. (2010), has been withdrawn due to the Applicant’s amendments to the claims filed 11/09/2020.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).




et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-11 and 14-16 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 10, 6, 7 and 15 of U.S. Patent No. 9,454,691 B2 in view of Gouch et al. (WO 2013/186530 A1), cited in the IDS, in view of Chan et al. (2000) and as evidenced by Jasapara (US 7,057,735 B2).
The claims of the instant application in their broadest are drawn to a method of forming a stain assessment target for a biological material staining system, the method comprising: providing at least one region of a substrate upon a support, the substrate being formed from an optically transmissive material which is an analogue of biological tissue; providing a biological tissue sample upon the support; 
and applying at least one biological tissue stain to each of the at least one region and the biological tissue sample under similar staining conditions each having the different predetermined thickness formed from the analogue of biological tissue, wherein the thickness of at least one of said regions is different from the thickness of said biological tissue sample.

The '691 Patent claims in their broadest are drawn to a method of forming an imaging reference device for a biological material imaging system, the method comprising: providing at least one first region of a first substrate, the first substrate being formed from an optically transmissive material which is an analogue of biological tissue, wherein the at least one first region is stained using a first biological tissue stain; providing at least one second region of a second substrate, the second substrate being formed from an optically transmissive material which is an analogue of biological tissue, wherein the at least one second region is stained using a second biological tissue stain; and, overlapping at least one pair of the regions, each pair being formed from the overlap of a first region with a second region, such that light incident upon a pair is modulated by the respective first and second biological tissue stains of the respective regions.
However, the '691 Patent does not explicitly teach utilizing tissue samples or wherein each region has a different predetermined thickness, as required by Claim 1;
wherein each region is deposited on the support using a fluid-jet process, as required by Claims 5 and 14;
wherein a range of thicknesses is provided and the thickness of the tissue sample lies within said range, as required by Claim 7;
wherein the staining protocol is H&E, as required by Claim 11;
or wherein the predetermined thickness is within the range of 5-30 microns, as required by Claim 15. 

Gouch et al. teach a method for forming an imaging calibration device for a biological material imaging system, providing one or more (e.g., a plurality) discrete regions that are optically transmissive, and providing one or more tissue elements onto or within a carrier (e.g., substrate), dividing the carrier into one or more carrier slices wherein each slice comprises the one or more tissue elements, and providing the one or more slices onto a retaining member.  See Gouch et al. at pg. 3, lines 20-27; and pg. 9, lines 6-9.  Gouch et al. further teach that the tissue elements may be deposited onto the carrier using known techniques to form a tissue microarray, where the carrier may be made from paraffin or wax for example.  See Gouch et al. at pg. 9, lines 11-12.  Gouch et al. teach that the tissue elements may be made from donor tissue or a synthetic tissue substitute, and therefore providing the advantage of having the same or similar properties as a biological material.  See Gouch et al. at pg. 9, lines 12-15. 
Additionally, Gouch et al. teach that the discrete regions may have different optical thicknesses to reproduce graduation in stained tissue.  See Gouch et al. at pg. 8, lines 22-30.  Gouch et al. specifically teach that the discrete regions may have different optical thicknesses (e.g., which is interpreted to include varying physical thicknesses), where a first discrete region has a first optical thickness which is higher than a second optical thickness of a second predetermined tissue stain in a second discrete region different from the first discrete region.  See Gouch et al. at pg. 4, lines 7-15; and claims 9-10.  Gouch et al. also teach that some fluid-jet materials include curable agents known in the art which may be also used to localize or stabilize the deposited material.  See Gouch et al. at pg. 8, lines 22-30.

Regarding claims 7, and 15, Gouch et al. teach producing a film thickness and therefore a patch thickness of 4 to 14 µm, where the values are close to the thickness normally produced in stained tissue slides, which are typically 4 to 20 µm thick. See Gouch et al. at pg. 13, lines 20.

Regarding claims 5 and 14, Gouch et al. teach utilizing inkjet printing, or fluid-jetted printing.  See Gouch et al. at pg. 8, lines 8-13; and pg. 13, lines 12-15.

Regarding claim 11, Gouch et al. teach stain types according to Fig. 2.  See Gouch et al. at Fig. 2.

Chan et al. teaches a method comprising, providing a biological tissue sample on a support (slide) wherein a control tissue (analog of sample biological tissue) is mounted on the same slide and stained under the same conditions and that doing so provides an assurance that all the reagents have been applied correctly in sequence on that slide and a certain level of sensitivity is achieved based in the intensity staining in the control (Pg. 330, Column 1, Lines 16-26 and Pg. 331, Column 1, Lines 7-9 and Fig. 3).

Jasapara teaches that optical thickness is a product of the refractive index and the physical thickness, and physical thickness is determined by assuming the value of the refractive index and dividing this value by the measured optical thickness (Column 1, Lines 62-66).

Thus, it would be inherent in the method of Gouch et al. that the slide (support) comprising a plurality of discrete regions comprising tissue analogs which are stained to different predetermined optical thicknesses to reproduce graduation in stained tissue would also have different physical thicknesses as well, as Jasapara teaches that optical thickness is correlated mathematically with physical thickness.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of a method of the ‘691 Patent for forming a biological stain reference slide with the method of Chan et al. of providing a tissue sample and control region on the same solid support
It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the ‘691 Patent for providing control staining regions on a solid support with the method of Gouch et al. for preparing a support (slide) comprising a plurality of discrete regions comprising tissue analogs which are stained to different predetermined optical/physical thicknesses and with the method of Chan et al. of providing a biological tissue specimen on the same slide (support) as the plurality of staining control regions because this would provide a basis for comparison of the staining in the sample tissue with that seen in the control regions on the same slide.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination because Chan et al. teaches that a same slide control provides an assurance that all the reagents have been applied correctly in sequence on that slide and a certain level of sensitivity is achieved based in the intensity staining in the control and Gouch would allow the artisan to compare staining in the tissue sample to that of a control regions with a similar thickness.  There would have been a reasonable expectation of success in making this modification because all of the methods are drawn in part to the preparation of staining controls.

Response to Arguments

Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 

The Applicant argues that the ‘691 Patent refers to using analogs of biological tissue to provide reference measurements and there would be no need to provide an actual biological tissue on the device of the ‘691 Patent nor any motivation to combine the teachings of the Patent with any other reference (Remarks, Pg. 12, Lines 10-21).

This is not found to be persuasive for the reasoning provided in the above new rejections, particularly Chan et al. teaches the utility of having a control region on the same slide/support as a biological tissue sample.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination because Chan et al. teaches that a same slide control provides an assurance that all the reagents have been applied correctly in sequence on that slide and a certain level of sensitivity is achieved based in the intensity staining in the control.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 14-16 are newly rejected under 35 U.S.C. 103 as being unpatentable over Gouch et al. (WO 2013/186530 A1), cited in the IDS, in view of 
Chan et al. (2000), as evidenced by Jasapara (US 7,057,735 B2).
Gouch et al. teach a method for forming an imaging calibration device for a biological material imaging system, providing one or more (e.g., a plurality) discrete regions that are optically transmissive, and providing one or more tissue elements onto or within a carrier (e.g., substrate), dividing the carrier into one or more carrier slices wherein each slice comprises the one or more tissue elements, and providing the one or more slices onto a retaining member.  See Gouch et al. at pg. 3, lines 20-27; and pg. 9, lines 6-9.  Gouch et al. further teach that the tissue elements may be deposited onto the carrier using known techniques to form a tissue microarray, where the carrier may be made from paraffin or wax for example.  See Gouch et al. at pg. 9, lines 11-12.  Gouch et al. teach that the tissue elements may be made from donor tissue or a synthetic tissue substitute, and therefore providing the advantage of having the same or similar properties as a biological material.  See Gouch et al. at pg. 9, lines 12-15.  Additionally, Gouch et al. teach that the discrete regions may have different optical thicknesses to reproduce graduation in stained tissue.  See Gouch et al. at pg. 8, lines 22-30.  Gouch et al. specifically teach that the discrete regions may have different optical thicknesses, where a first discrete region has a first optical thickness which is higher than a second optical thickness of a second predetermined tissue stain in a second discrete region different from the first discrete region.  See Gouch et al. at pg. 4, lines 7-15; and claims 9-10.  Gouch et al. also teach that some fluid-jet materials include curable agents known in the art which may be also used to localize or stabilize the deposited material. See Gouch et al. at pg. 8, lines 22-30, and reading on Claims 1 in part and 14 in part.

Regarding claim 2, Gouch et al. teach the discrete regions are formed as recessed areas or wells, for retaining the stain material in liquid form within the wells (e.g., staining conditions by immersing the support) in a bath of biological tissue stain. See Gouch et al. at Pg. 6, line 31 and Pg. 7, line 2.

Regarding claim 3, Gouch et al. teach each of the selected predetermined tissue stain materials and concentrations have a predetermined optical response.  See Gouch et al. at Pg. 3, lines 16-27; and Pg. 8, lines 22-25.

Regarding claims 1, 4, 7, and 15, Gouch et al. teach producing a film thickness and therefore a patch thickness of 4 to 14 µm, where the values are close to the thickness normally produced in stained tissue slides, which are typically 4 to 20 µm thick.  See Gouch et al. at Pg. 13, lines 20.  Therefore, with regard to Claim 1, the reference teaches a range wherein the region thickness and stained tissue thickness are non-equivalent.  With regard to Claim 7, the reference teaches a stained tissue thickness which lies within the stated range.  With regard to Claim 15, the reference teaches a region thickness range which is encompassed by the claimed range, thus it is prima facie obvious. 

Regarding claims 5 and 14, Gouch et al. teach utilizing inkjet printing, or fluid-jetted printing.  See Gouch et al. at Pg. 8, lines 8-13 and Pg. 13, lines 12-15.

Regarding claim 8, Gouch et al. teach the optical thickness of the patch defining the amount of light absorbed by the patch varies from patch to patch.  See Gouch et al. at pg. 14, lines 14-16.

Regarding claim 9, Gouch et al. teach a predetermined tissue stain material is deposited into each well (e.g., order or sequence) to form a color patch, where developing varies depending on the type of cells and the stain "develops" (e.g., over time). See Gouch et al. at Pg. 11, lines 14-24.

Regarding claim 10, Gouch et al. teach that gelatin may be specifically utilized. See Gouch et al. at Pg. 9, lines 1-2.

Regarding claim 11, Gouch et al. teach stain types according to Fig. 2.  See Gouch et al. at Fig. 2.

Regarding claims 16, Gouch et al. teach the tissue blocks may be celluloid (i.e., from cellulose), gelatin, or similar.  See Gouch et al. at Pg. 16, lines 1-3.

Jasapara teaches that optical thickness is a product of the refractive index and the physical thickness, and physical thickness is determined by assuming the value of the refractive index and dividing this value by the measured optical thickness (Column 1, Lines 62-66).

Thus, it would be inherent in the method of Gouch et al. that the slide (support) comprising a plurality of discrete regions comprising tissue analogs which are stained to different predetermined optical thicknesses to reproduce graduation in stained tissue would also have different physical thicknesses as well, as Jasapara teaches that optical thickness is correlated mathematically with physical thickness.

Gouch et al. does not teach a method comprising providing a biological tissue sample on the support comprising the plurality of regions comprising a tissue analog;
and staining both the biological tissue sample and analog regions with a biological stain under similar staining conditions, as required by Claim 1.

Chan et al. teaches a method comprising, providing a biological tissue sample on a support (slide) wherein a control tissue (analog of sample biological tissue) is mounted on the same slide and stained under the same conditions and that doing so provides an assurance that all the reagents have been applied correctly in sequence on that slide and a certain level of sensitivity is achieved based in the intensity staining in the control (Pg. 330, Column 1, Lines 16-26 and Pg. 331, Column 1, Lines 7-9 and Fig. 3).




It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of a method of Gouch et al. for preparing a support (slide) comprising a plurality of discrete regions comprising tissue analogs which are stained to different predetermined optical/physical thicknesses with the method of Chan et al. of providing a biological tissue specimen on the same slide (support) as the plurality of staining control regions because this would provide a basis for comparison of the staining in the sample tissue with that seen in the control regions.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination because Chan et al. teaches that a same slide control provides an assurance that all the reagents have been applied correctly in sequence on that slide and a certain level of sensitivity is achieved based in the intensity staining in the control and Gouch would allow the artisan to compare staining in the tissue sample to that of a control regions with a similar thickness.  There would have been a reasonable expectation of success in making this modification because all of the methods are drawn in part to the preparation of staining controls.

Response to Arguments

Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive.

The Applicant argues provides “discrete regions” provided only with “stain materials” and the regions contain nothing else until the stain material is introduced (Remarks, Pg. 7, Lines 1-9 and Pg. 9, Lines 1-9).

This is not found to be persuasive for the following reasons, the teachings of the reference are not limited to the disclosed examples and preferred embodiments.  The reference clearly teaches an embodiment at Pg. 15, Lines 7-13, wherein the regions may contain a deposited absorbing material prior to staining which may be exemplified by the analogs of biological tissue; collagen or gelatin.

The Applicant argues that the reference does not disclose “a plurality of regions of a substrate, each having a different predetermined thickness”.  Applicant notes that the reference teaches a set of wells all having the same depth and nowhere does the reference teach or suggest the wells are of different depths (Remarks, Pg. 7, Lines 10-20).

This is not found to be persuasive for the following reasons, as discussed in the above new rejections, the combination of Gouch et al. (WO 2013/186530 A1), cited in the IDS, in view of Chan et al. (2000), as evidenced by Jasapara (US 7,057,735 B2), makes obvious the newly claimed limitations, particularly that the plurality of regions each has a different predetermined thickness.

The Applicant argues that the “optical thickness” referenced in Gouch would be understood by one of ordinary skill in the art as synonymous with “optical depth” which is a measurement of the amount of absorption that occurs when light travels through an absorbing medium (Remarks, Pg. 7, Lines 21-23 and Pg. 8, Lines 1-20).

This is not found to be persuasive for the following reasons, as discussed in the above new rejections, the combination of Gouch et al. (WO 2013/186530 A1), cited in the IDS, in view of Chan et al. (2000), as evidenced by Jasapara (US 7,057,735 B2), makes obvious the newly claimed limitations, particularly that the plurality of regions each has a different predetermined thickness.  As discussed above, Jasapara teaches that optical thickness is a product of the refractive index and the physical thickness, and physical thickness is determined by assuming the value of the refractive index and dividing this value by the measured optical thickness (Column 1, Lines 62-66).  Thus, it would be inherent in the method of Gouch et al. that the slide (support) comprising a plurality of discrete regions comprising tissue analogs which are stained to different predetermined optical thicknesses to reproduce graduation in stained tissue would also have different physical thicknesses as well, as Jasapara teaches that optical thickness is correlated mathematically with physical thickness.

The Applicant argues that Gouch does not teach “providing a biological tissue sample upon the support” and “wherein the thickness of at least one of said regions is different from the thickness of said biological tissue sample” as claimed (Remarks, Pg. 9, Lines 10-13).
 This is not found to be persuasive for the following reasons, as discussed in the above new rejections, the combination of Gouch et al. (WO 2013/186530 A1), cited in the IDS, in view of Chan et al. (2000), as evidenced by Jasapara (US 7,057,735 B2), makes obvious the newly claimed limitations, particularly providing a tissue sample on the same solid support as the regions.  As discussed above, Gouch et al. teach producing a film thickness and therefore a patch thickness of 4 to 14 µm, where the values are close to the thickness normally produced in stained tissue slides, which are typically 4 to 20 µm thick.  See Gouch et al. at Pg. 13, lines 20.  Therefore, with regard to the limitation that the thickness of at least one of said regions is different from the thickness of said biological tissue sample, the reference teaches a range wherein the region thickness and stained tissue thickness are non-equivalent.

The Applicant argues that Bonner does not remedy the alleged deficiencies of Gouch and the ordinary artisan would have no motivation to combine Gouch and Bonner (Remarks, Pg. 9, Lines 14-21 and Pg. 10-11 and Pg. 12, Lines 1-4).

This is not found to be persuasive for the following reasons, as discussed in the above new rejections, the combination of Gouch et al. (WO 2013/186530 A1), cited in the IDS, in view of Chan et al. (2000), as evidenced by Jasapara (US 7,057,735 B2), makes obvious the newly claimed limitations.  The Examiner notes that Bonner is no longer relied upon for any pending rejection.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/16/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653